PER CURIAM.
Appellant, Latite Roofing & Sheet Metal Company, appeals from the Unemployment Appeals Commission (UAC) order, which reversed the decision of the appeals referee denying unemployment compensation benefits to appellant’s former-employee, Jacques Tellus. We reverse and remand with directions to reinstate the decision of the appeals referee.
The UAC’s standard of review of the appeals referee’s decision is to determine whether the referee’s findings of fact are supported by competent, substantial evidence in the record. See Maynard v. Florida Unemployment Appeals Comm’n, 609 So.2d 143, 145 (Fla. 4th DCA 1992). “Whether [an] employee left [his] job voluntarily and without good cause is a question of fact within the province of the unemployment appeals referee.” Grossman v. Jewish Community Center, 704 So.2d 714, 716 (Fla. 4th DCA 1998).
After reviewing the record in the instant case, we conclude that the finding of the appeals referee that appellant voluntarily quit his employment without good cause attributable to his employer was supported by competent, substantial evidence, and that the UAC erred when it substituted its findings therefor.
REVERSED AND REMANDED.
KLEIN and TAYLOR, JJ., and LABARGA, JOSE, Associate Judge, concur.